Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00412-CR

                                     Ramiro TREVINO,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 07-11-0317-CRA
                         Honorable Russell Wilson, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s memorandum opinion of this date, the trial court’s order
denying appellant’s motion for post-conviction DNA testing is AFFIRMED.

       SIGNED March 27, 2019.


                                               _____________________________
                                               Irene Rios, Justice